DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 8/3/2018. Claims 1 through 23 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/3/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
It should avoid using phrases which can be implied, in this instance “The present invention concerns…”.  Correction is required.  See MPEP § 608.01(b).
Reference numbers should not be used in the abstract, such as “apparatus (1)”.
“[Figure 3]
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: typographical error on page 15 line 21, “…locate the sail when is stored in…”.  
Appropriate correction is required.

Claim Objections
Claims 10 and 13-23 are objected to because of the following informalities:  
Regarding claim 10, “…light sensor and one or mor accelerometers…” should be corrected to eliminate the typo.
Regarding claims 13-23, the preambles should be updated to read “The system of claim…” similar to the preamble of claims 11 and 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, 9, 13, 17, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 contains the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the apparatus and, accordingly, the identification/description is indefinite.
Claim 8 recites the limitation "…said material…”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “…repetitively and periodically transmits said data” which is counterintuitive for understanding how often the data is transmitted.  If data was transmitted repetitively, it would be a constant cycle of data moving from senor to processor.  If data was only periodically transmitted, it could be assumed that only a yearly transfer of data occurs.  It is unclear how often the data is actually transferred, thus the broader interpretation will be used, such that data is transmitted repetitively.
Claim 17 recites the limitation “…data is stored on the device…” which has insufficient antecedent basis.  Page 5 line 19 of the instant specification refers to the “sensor device 1” of Figure 1, and page 4 line 26 refers to the “sensor apparatus” described in Figure 1.  It can be concluded from these citations that the “device” referred to in claims 17 and 20 is synonymous with the “sensor apparatus” disclosed in claim 10.
Claims 9 and 18 are also rejected since the claims are dependent on previously rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1 and 10 are directed towards an apparatus and system, respectively, therefore both independent claims and their corresponding dependent claims (2-9 and 11-23, respectively) are directed to a statutory category of invention under Step 1.

Claim 10
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 10 recites:
A system for monitoring usage of an article, comprising: 
providing a sensor apparatus an article to be monitored, the sensor comprising a unique apparatus identifier and 
an in-use sensor, the in-use sensor determining whether the apparatus is in an in-use or a dormant condition, the in-use sensor comprising 
a light sensor for measuring light falling on the apparatus; and 
one or more accelerometers for measuring orientation and vibration of the apparatus, 
wherein in an in-use condition is determined from review whether measurements from the light sensor and one or more accelerometers exceed threshold values; and 
collecting parameter data from the apparatus for evaluating historic and/or real time characteristics of the usage.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “determining whether the apparatus is in an in-use or a dormant condition…” may be interpreted as observing the apparatus and mentally determining the if apparatus is being used or not, and “an in-use condition is determined…” may be interpreted as mentally determining that apparatus is being used by reading the sensor values and comparing the values against a threshold value, such as the simple example of a 1 indicating “in-use” and a 0 reading indicating a “dormant condition” for the apparatus.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A system for monitoring usage of an article, comprising: 
providing a sensor apparatus an article to be monitored, the sensor comprising a unique apparatus identifier and 
an in-use sensor, the in- use sensor determining whether the apparatus is in an in-use or a dormant condition, the in-use sensor comprising 
a light sensor for measuring light falling on the apparatus; and 
one or more accelerometers for measuring orientation and vibration of the apparatus, 
wherein in an in-use condition is determined from review whether measurements from the light sensor and one or more accelerometers exceed threshold values; and 
collecting parameter data from the apparatus for evaluating historic and/or real time characteristics of the usage.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “providing a sensor apparatus an article to be monitored…” merely indicates a field of use for the judicial exception of mental concept and does not integrate the judicial exception into a practical application.
Regarding the additional elements of “an in-use sensor, the in-use sensor”, “a light sensor for measuring light falling”, “one or more accelerometers for measuring orientation and vibration”, and “from the light sensor and one or more accelerometers” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Additionally, “collecting parameter data from the apparatus for evaluating” is mere data gathering which does not meaningfully limit the claim (MPEP § 2106.05(g)(3)).  Similarly, this additional element does not integrate the abstract idea into a practical application.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that 

Claim 1 recites analogous limitations to that of claim 10 and is therefore rejected by the same premise.

Claims 11-13, 15-17, 21-23, 2, 4, and 6
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claims 11-13, 15-17, 21-23, 2, 4, and 6 include limitations that recite information which expands on the abstract idea of independent claims 10 and 1, respectively.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular 
In the present case, the additional elements of dependent claims 11-13, 15-17, 21-23, 2, 4, and 6 merely recite the insignificant extra solution activity of general data manipulation, which does not integrate the judicial exception into a practical application.  Some examples of data manipulation include the following:
transmitting data for analysis
storing data
reviewing data
communicating data
revealing data
measuring values

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, dependent claims 11-13, 15-17, 21-23, 2, 4, and 6 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claims are not patent eligible.

Claims 14, 18-20, 3, 5, and 7-9
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following 
Dependent claims 14, 18-20, 3, 5, and 7-9 include limitations that recite information which expands on the abstract idea of independent claims 10 and 1, respectively.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements of dependent claims 14, 18-20, 3, 5, and 7-9 do not recite additional elements that integrate the judicial exception into a practical application.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, dependent claims 14, 18-20, 3, 5, and 7-9 include additional elements (considered both individually and as an ordered combination), however they are not sufficient to amount to significantly more than the judicial exception.  The claims recite 
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brummer (US-2013/0104786; already of record from IDS).
Regarding claim 10 and analogous claim 1, Brummer discloses a system for monitoring usage of an article (see at least Abs), comprising: providing a sensor apparatus an article to be monitored (see at least [0029] where sensor 106 monitors the sails of a boat), the sensor comprising a unique apparatus identifier and an in-use sensor (see at least [0029] and [0032] where sensor 106 includes an RFID tag and sensor 112 includes stress/strain indicators for monitoring real time conditions of the sails), the in-use sensor determining whether the apparatus is in an in-use or a dormant condition (see at least [0029] and [0032] where sensor 106 stores information about the wind conditions in which the sails are being used in, and sensor 112 monitors the real time conditions of the sails), the in-use sensor comprising a light sensor for measuring light falling on the apparatus (see at least [0019] and [0030] where sensor 108 measures and stores the amount of ultraviolet light detected, and is capable of providing that information to sensor 106); and one or more accelerometers for measuring orientation and vibration of the apparatus (see at least [0019] and [0031] where sensor 110 measures the , wherein in an in-use condition is determined from review whether measurements from the light sensor and one or more accelerometers exceed threshold values (see at least [0019] and [0030]-[0031] where sensors 110 and 108 collect data regarding the current state of a sail, such as determining the conditions exceed limits which translate into a sail being in use); and 
collecting parameter data from the apparatus for evaluating historic and/or real time characteristics of the usage (see at least [0029]-[0032] where sensor 106 retrieves and/or receives data from other sensors throughout the boat, including previously stored data from sensor 110 and real time data from sensor 112).
Regarding claim 11, Brummer discloses the system of claim 10, further comprising transmitting said parameter data to a local or remote processor for analysis (see at least [0025] where data from sensors is sent to and processed by microprocessor control system 104, located locally on board the ship).
Regarding claim 12, Brummer discloses the system of claim 10, wherein the system further comprises storing said parameter data to build a historic record of the article usage (see at least [0029]).  
Regarding claim 13, Brummer discloses a system as claimed in claim 10, wherein the apparatus repetitively and periodically transmits said data (see at least [0036] where transmitter 302 transmits data in real time).
Regarding claim 14, Brummer discloses a system as claimed in claim 10, wherein each said transmission includes a unique identifier (see at least [0025] where microprocessor control system 104 receives data from various sensors throughout the boat for processing and control.  .
Regarding claim 15, Brummer discloses a system as claimed in claim 10, further comprising a remote database of information built from data received from the apparatus (see at least [0041]-[0042]).
Regarding claim 16, Brummer discloses a system as claimed in claim 10, wherein the apparatus data can be reviewed in real time (see at least [0036] where real time data is used for adjusting sails and other boat controls).  
Regarding claim 21, Brummer discloses a system as claimed in claim 10, wherein apparatus data is communicated to a mobile device in the vicinity of the apparatus, which data is then communicated by the mobile device to a remote server (see at least [0036]-[0037] and [0040] where communications may take place on a variety of devices and are not limited to a single device).
Regarding claim 22, Brummer discloses a system as claimed in claim 21, wherein the mobile device communicates said data by way of the internet or a mobile data network (see at least [0037]-[0038]).
Regarding claim 2, Brummer discloses the sensor apparatus according to claim 1, wherein an in-use condition is determined use when at least one of: i) the light sensor registers a value above a predetermined threshold value; or ii) the one or more accelerometers measure values for each of vibration and orientation above predetermined threshold values 
Regarding claim 3, Brummer discloses the sensor apparatus as claimed in claim 1, further comprising a transceiver (see at least [0036] transmitter 302 and receiver 304).
Regarding claim 4, Brummer discloses the sensor apparatus as claimed in claim 3, wherein the transceiver periodically broadcasts sail data (see at least [0036] where data is transmitted in real time).
Regarding claim 5, Brummer discloses the sensor apparatus as claimed in claim 1, wherein the apparatus is Bluetooth compliant (see at least [0037]-[0038] where communication throughout the system may be implemented by any form of suitable protocol, including wireless communications media).
Regarding claim 6, Brummer discloses the sensor apparatus as claimed in claim 1, further comprising a memory for storing data from said sensor components (see at least [0018]).
Regarding claim 7, Brummer discloses the sensor apparatus as claimed in claim 1, wherein the sensor apparatus is mounted on a sail (see at least [0025]).  
Regarding claim 8, Brummer discloses the sensor apparatus as claimed in claim 1, further comprising a tamper evident means of fixing the apparatus to said material (see at least [0025] and Fig 1 where sensors are attached to sails and used to monitor winds, requiring a secure attachment between sail and sensor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brummer in view of Terry et al. (US-2016/0364689; hereinafter Terry).
Regarding claim 17, Brummer discloses a system as claimed in claim 10.  However, Brummer does not explicitly disclose …the data is stored on the device in time segments.  
Terry, in the same field of endeavor, teaches …the data is stored on the device in time segments (see Terry at least [0042] and Fig 2 where data tracker 232 stores sensor data with information such as a time in which different data was recorded).

Regarding claim 19, Brummer discloses a system as claimed in claim 10.  However, Brummer does not explicitly disclose different levels of access to the data are provided so that access can be restricted for different users.  
Terry, in the same field of endeavor, teaches different levels of access to the data are provided so that access can be restricted for different users (see Terry at least [0081] lines 10-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer with a tiered level of access as taught by Terry to prevent inadvertent data manipulation (see at least [0003]-[0004]).
Regarding claim 23, Brummer discloses a system as claimed in claim 10, wherein data concerning a sensor apparatus is cached on a smart phone or tablet locally (see Brummer at least [0036]-[0037] where communications may take place on a variety of devices) where the correct permissions are in place (see Brummer at least [0040] where a single computer may be used, inferring that it is the only computer with proper permissions), and … 
However, Brummer does not explicitly disclose …wherein such data is revealed when the sensor apparatus is located.
Terry, in the same field of endeavor, teaches …wherein such data is revealed when the sensor apparatus is located (see Terry at least [0080]-[0081] where data is revealed to a user on their computer/tablet/smartphone when an encrypted report is sent from a paired device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer with a level of access that reveals certain information to users as taught by Terry to provide users with the appropriate information required to improve efficiency (see at least [0004]-[0005]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brummer in view of Terry, as applied to claim 17 above, and further in view of Horn (US-2017/0090777).
Regarding claim 18, Brummer in view of Terry teach a system as claimed in claim 17.  However, neither Brummer nor Terry disclose or teach …the time segments are longer for more historic data.  
Horn, in the same field of endeavor, teaches …the time segments are longer for more historic data (see Horn at least [0069] and Fig 8, items 802, 816, and 818, where data is compressed once it reaches a certain age).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection and storage as disclosed by Brummer in view of Terry with a technique of data compression as taught by Horn to prevent consuming large amounts of available storage capacity (see at least [0002]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brummer in view of George et al. (US-2010/0138171; hereinafter George.
Regarding claim 20, Brummer discloses a system as claimed in claim 10.  However, Brummer does not explicitly disclose the data comprises one or more of manufacturing information, serial number of sail, manufacturer, owners, materials colour, location of device on sail, date of manufacture, date of purchase, date and type of repairs.
George, in the same field of endeavor, teaches the data comprises one or more of manufacturing information, serial number of sail, manufacturer, owners, materials colour, location of device on sail (see at least [0035]-[0037]), date of manufacture, date of purchase, date and type of repairs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system as disclosed by Brummer with a means to communicate device location as taught by George for the benefit of communicating and controlling sensors individually amongst a group of devices (see George at least [0006]).
Regarding claim 9, Brummer discloses the sensor apparatus as claimed in claim 8.  However, Brummer does not explicitly disclose the tamper evident means includes a stitching pattern arrangement.  
George, in the same field of endeavor, teaches the tamper evident means includes a stitching pattern arrangement (see at least [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tamper evident means as disclosed by Brummer with a stitched batten for housing sensors as taught by George for the benefit of easily moving the batten and sensors without damaging the sail (see George at least [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663